Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 1 of 11




                                                             20-21601-CV-KMW


                                                                        May 5, 2020



   Attorneys Feeley, Goldstein and Judge Williams,

   We have to obey God rather than men. We will NOT be participating in any of
   your UNCONSTITUTIONAL Orders, Summons etc. due to your willful denial of the
   1st Amendment and God’s Word! We have to reject these due to the fact that the
   FDA/FTC categorized our G2Church Sacraments unlawfully as a drug which we
   have been practicing as a Church since 2010. Our G2Church Sacraments bring
   health to so many that we are committed to God to keep healing as many as
   come to us for help as He commanded. Again and again I have written you all that
   according to the 1St Amendment and God’s Word you have NO authority over our
   Church and its practicing no matter how you try to ‘invent’ reason to stop us from
   helping our members and followers. We have the ‘right to choose’ whatever we
   decide to put in our temples, our bodies, without any government consent
   needed. You seem to NOT understand us. You need to ‘understand’ us and
   respect our God given rights. You US attorneys and judge seem to forget your
   oath to the US Constitution to which we have reminded you over and over again.
   The people of the United States and the world are on our side because they
   understand freedom of choice that God has given us all.

   How can we not help people when we see thousands being helped ‘outside of the
   medical industry’ with our Church Sacraments that are healing many. Try to tell
   the following people that they should not have taken our Church Sacraments to
   cleanse their temples.
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 2 of 11




   This came in recently. Eczema CURED!




   Gangrene cured!




      •
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 3 of 11




        Cancer Cured!
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 4 of 11




        Man dying of Aids CURED!




      • Skin Cancer CURED!
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 5 of 11




        45 days MMS Treatment his face is Restored from
        Pemphigus Vulgaris (Autoimmune
        dis-ease)
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 6 of 11




                                      • Tumor in eye of Cat CURED!
                                      14 days




      • Dying of Prostate Cancer
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 7 of 11




        6 Months later!
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 8 of 11




      • Spider Bite CURED!




      • Meningitis Cured
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 9 of 11




   We have thousands in the US and worldwide sending in testimonies! The
   evidence is clear and the FDA, CDC and the DOJ are NOT telling us we cannot
   use our G2Church Sacraments while God tells us to go forth and HEAL! We have
   a mandate from God.
    “Heal the sick, cleanse the lepers, raise the dead, cast out devils: freely
             ye have received, freely give.”, Matthew 10:8 KJV

        We ought to Obey God rather than men, Acts 5:29 KJV
          Here is a story about what happened to Peter and John in the early Church
   when they healed a man that was crippled. The man was healed, and it caused an
   uproar in Jerusalem. The ‘religious’ leaders and the local officials didn’t like it and
   threatened Peter and John with jail. Read the Story in its entirety in the Book of
   Acts and see how these men STOOD for the Truth no matter what the authorities
   told them because they were doing nothing unlawful but Helping people
   physically and Spiritually! Maybe you will see a similar thing happening to the
   Genesis II Church today against the ‘officials’ of the day and how our response
   should be to them. Romans 13 states that governments were set up ‘for good’
   and to punish evil doers. If the government starts to NOT do their job for good but
   to do evil, then we OBEY God and not the government.

   Acts Chapters 4-5 King James Version
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 10 of 11



   7
    And when they had set them in the midst, they asked, By what power, or by
   what name, have ye done this?
   9
    If we this day be examined of the good deed done to the impotent man, by
   what means he is made whole;
   14
     And beholding the man which was healed standing with them, they could say
   nothing against it.
   19
     But Peter and John answered and said unto them, Whether it be right in the
   sight of God to hearken unto you more than unto God, judge ye.
   20
        For we cannot but speak the things which we have seen and heard.
   21
     So when they had further threatened them, they let them go, finding nothing
   how they might punish them, because of the people: for all men glorified God for
   that which was done.

   Acts 5
   29
        Then Peter and the other apostles answered and said, We ought to obey
   God rather than men.
   35
     And said unto them, Ye men of Israel, take heed to yourselves what ye intend
   to do as touching these men.
   38
     And now I say unto you, refrain from these men, and let them alone: for if this
   counsel or this work be of men, it will come to nought:
   39
     But if it be of God, ye cannot overthrow it; lest haply ye be found even to fight
   against God.
   42
     And daily in the temple, and in every house, they ceased not to teach and
   preach Jesus Christ.
   The evidence of what we are doing is the healing of thousands worldwide!
   The FDA/FTC created a case based on the Federal Food, Drug, and Cosmetic Act
   (“FDCA”), 21 U.S.C. § 332(a).
Case 1:20-cv-21601-KMW Document 29 Entered on FLSD Docket 05/05/2020 Page 11 of 11




   The 1st Amendment of the US Constitution protects Religion and its practices very
   clearly.
         “Congress shall make NO LAW respecting and establishment of religion or
                          prohibiting the free exercise thereof”
   Our founding Fathers wanted to protect the Church from a Government that
   would take away the rights to establish a religion and practice its beliefs.
         Our Sacramental Belief is as follows and NO MAN shall take them from us!

   The Holy Scriptures teach clearly that our temples are our bodies and they need to
   be in an undefiled state, NOT DIS-EASED or clean state.
    “
        Know ye not that ye are the temple of God, and that the Spirit of God dwelleth
          in you? If any man defile the temple of God, him shall God destroy; for the
            temple of God is holy, which temple ye are.”, I Corinthians 3:16-17 KJV

   This is where we will obey God and NOT man! Thank the Lord we also have a
   CLEAR protection given to us by our Founding Fathers and Inspired by God’s
   Word. There can be no law, act, code, statue etc. created by the US Govt. or any
   of its agencies to stop the beliefs of ANY religion in the U.S.

                       We will obey God rather than men!
         Whether it be right in the sight of God to hearken unto you more than unto
                                 God, judge ye”, Acts 4:19 KJV
   “
    For we cannot but speak the things which we have seen and heard.”, Acts 4:20
   KJV

         In the name of the Lord Jesus Christ the Messiah of the world, Emmanuel.
   “Behold, a virgin shall be with child, and shall bring forth a son, and they shall call
   his name Emmanuel, which being interpreted is, God with us.”, Matthew 1:23

                                       God is with us!
                                   Bishop Mark S. Grenon
                                Head Bishop Genesis II Church
